Citation Nr: 1106871	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  06-35 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for left knee disability, to 
include secondary to the service-connected right knee disability.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel

INTRODUCTION

The Veteran served on active duty from September 1969 to June 
1971.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Des 
Moines, Iowa.  

The Veteran provided testimony at a January 2007 video conference 
hearing before the undersigned Veterans Law Judge.  In an August 
2007 decision, the Board denied the claim.  The Veteran appealed 
the Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a January 2008 Order, the Court 
granted the parties' Joint Motion for Remand, vacated the Board's 
August 2007 decision, and returned the case to the Board.  

In May 2008, the Board remanded the case for further development 
and adjudication.  Subsequently, in a June 2009 decision, the 
Board again denied the claim.  The Veteran again appealed to the 
Court and in a September 2010 Order, the Court granted the 
parties' Joint Motion for Remand, vacated the Board's June 2009 
decision, and returned the case to the Board.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

In the Joint Motion for Remand, citing to Thurber v. Brown, 5 
Vet. App. 119 (1993) and Young v. Shinseki, 22 Vet. App. 461 
(2009), the parties agreed that the Veteran's due process rights 
had been violated because he had not been properly provided with 
copies of requested documents from the Veteran's claims file, 
including the October 2008 VA examination and March 2009 addendum 
reports, as delineated in two May 2009 letters after the issuance 
of the April 2009 Supplemental Statement of the Case.  The Board 
observes that the RO informed the Veteran's attorney that the 
Veteran's file was not located at the RO at the time of the 
request but had already been sent to the Board, presumably so the 
Freedom of Information Act (FOIA) request could be processed by 
the Board.  However, the regulations specifically allow a 
claimant an opportunity to respond to a Supplemental Statement of 
the Case and to present additional evidence or argument in 
response thereto - which may sometimes require the issuance of an 
additional Supplemental Statement of the Case.  Since the Veteran 
and his attorney were not provided the requested documents prior 
to the transfer of the case to the Board, they were not allowed 
the opportunity to respond to the April 2009 Supplemental 
Statement of the Case.

In order to correct this due process violation, the Board finds 
that a remand is necessary for the RO to fulfill the Veteran's 
FOIA request and for the Veteran and his attorney to be allowed 
an adequate opportunity to respond to the April 2009 Supplemental 
Statement of the Case after the receipt of such documents.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the Veteran's 
attorney's two May 2009 FOIA requests and 
provide him with copies of the requested 
documents, to include the reports of an 
October 8, 2008 VA examination and March 17, 
2009 addendum thereto.  

2.  After providing an appropriate period of 
time to the Veteran and his attorney to 
respond after completion of the FOIA request, 
the RO should readjudicate the claim based on 
all the evidence of record.   If the benefit 
sought on appeal remains denied, the Veteran 
and his attorney or representative, if any, 
should be furnished a Supplemental Statement 
of the Case and given the opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).  

